—In an action to foreclose a tax lien, the defendant Prol Properties Corp., appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated June 8, 2001, as denied that branch of its motion which was for leave to amend the caption to add Robert Rampulla and Pamella Rampulla as defendants.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action entered February 27, 2003, which was superseded by the entry of an amended judgment on March 26, 2003 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the amended judgment (see CPLR 5501 [a] [1]; NYCTL 1998-1 Trust v Prol Props. Corp., 308 AD2d 478 [2003] [decided herewith]). Altman, J.P., Florio, Adams and Rivera, JJ., concur.